Upon consideration of the petition filed on the 20th of June 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 21st of June 2019."
The following order has been entered on the motion filed on the 20th of June 2019 by Defendant for Emergency Stay:
"Motion Denied by order of the Court in conference, this the 21st of June 2019."